MEMORANDUM **
Oscar Eduardo Medina Cervantes, his wife Blanca Roas Zamarripa de Medina, and their two minor daughters, natives and citizens of Mexico petition pro se for review of the decision of the Board of Immigration Appeals summarily affirming without separate opinion the immigration judge’s denial of their application for cancellation of removal.
The only issue that petitioners raise in their opening brief is that the immigration judge erred in concluding that Blanca Zamarripa failed to establish that her removal would result in exceptional and extremely unusual hardship to her United States citizen son.
We lack jurisdiction to review the discretionary determination that Blanca Zamarripa failed to establish exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED, as to Blanca Zamarripa, PETITION FOR REVIEW DENIED, as to the remaining petitioners.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.